                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

DANA LEWIS                                                                       PETITIONER

v.                             4:19-CV-00324-BRW-JTR

UNITED STATES                                                                  RESPONDENT



                                            ORDER

       I have reviewed the Recommendation submitted by United States Magistrate Judge J.

Thomas Ray. No objections have been filed. After careful review, I approve and adopt the

Recommendation in all respects.

       Accordingly, this case is DISMISSED WITHOUT PREJUDICE.

       It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from

this Order and the accompanying Judgment would not be taken in good faith.

       IT IS SO ORDERED this 2nd day of July, 2019.



                                             Billy Roy Wilson _________________
                                             UNITED STATES DISTRICT JUDGE
